Citation Nr: 1101648	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis associated with service-connected residuals of 
spinal fusion, L4-S1.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for high cholesterol 
associated with diabetes mellitus.

4.  Entitlement to service connection for high blood pressure 
associated with diabetes mellitus.

5.  Entitlement to service connection for residuals of heart 
attacks associated with diabetes mellitus.

6.  Entitlement to service connection for residuals of neuropathy 
of the right lower extremity associated with diabetes mellitus.

7.  Entitlement to service connection for residuals of neuropathy 
of the left lower extremity associated with diabetes mellitus.  

8.  Entitlement to an evaluation higher than 40 percent for 
service-connected residuals of spinal fusion, L4-S1.  

9.  Entitlement to specially adapted housing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and May 2005 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office (RO), 
which is the agency of original jurisdiction in this matter. 


In January 2007, the Veteran presented hearing testimony before 
another Veterans Law Judge relevant to the issues on appeal.  
Unfortunately, no hearing transcript was prepared and associated 
with the claims folder, and the recording tapes of that hearing 
have either been lost or destroyed.  The Veteran was afforded 
another Board hearing in June 2010, and presented hearing 
testimony relevant to the issues on appeal before the undersigned 
Veterans Law Judge.  A transcript of that hearing is associated 
with the claims file, and has been reviewed.  As stated at the 
hearing, the undersigned apologizes to the Veteran for the 
unfortunate delay in his case due to the need for a second 
hearing.

The record was held open for 30 days following the Board hearing 
to allow the Veteran time to submit additional evidence in 
support of his appeal and, in June 2010, the additional evidence 
was received.  The new evidence was accompanied by a waiver of 
initial consideration by the RO.  See hearing transcript, page 7; 
see also letter from the Veteran's representative dated June 30, 
2010.   Accordingly, the Board will consider this evidence in the 
first instance in conjunction with the issues on appeal.  38 
C.F.R. §§ 19.9, 20.1304(c).  

Other than issue # 3, above, the issues before the Board are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDING OF FACT

At the Board hearing held in June 2010, which was prior to the 
promulgation of a decision in the appeal, the Veteran requested 
that his appeal with respect to the issue of entitlement to 
service connection for high cholesterol associated with diabetes 
mellitus, be withdrawn.     



CONCLUSION OF LAW

With respect to the issue of entitlement to service connection 
for high cholesterol associated with diabetes mellitus, the 
criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned during his 
testimony at the June 2010 Travel Board hearing that he wished to 
withdraw his appeal as to the issue involving entitlement ot 
service connection for high cholesterol associated with diabetes 
mellitus.  See hearing transcript, page 3.  Such request is 
documented in the June 2010 hearing transcript included in the 
claims folder.  Because the request to withdraw the appeal is in 
writing and there remain no allegations of errors of fact or law 
for appellate consideration, the Board does not have jurisdiction 
to review the appeal, and that issue is properly dismissed.


ORDER

Entitlement to service connection for high cholesterol associated 
with diabetes mellitus is dismissed.  


[Continued on Next Page]


REMAND

For reasons explained below, review of the record reveals that 
this case must be remanded for further evidentiary development 
before the Board may proceed to evaluate the merits of the 
Veteran's claims.  

I.  Service connection for generalized osteoarthritis

The Veteran asserts that he has generalized osteoarthritis 
associated with his residuals of spinal fusion, L4-S1.  At the 
Board hearing, the Veteran stated that he initially showed signs 
of arthritis during his period of active military service.  He 
reported that the Medical Board wrote a summary stating that he 
already had some developing pseudoarthritis in association with 
his spinal fusion.  See hearing transcript, page 8.  He further 
asserts that arthritis and rheumatism spread from his back to 
every joint in his body.  See September 2004 VA bones examination 
report, page 2.  

The Board notes, however, that the service treatment records 
(STRs) include references to pseudarthrosis involving the 
lumbosacral spine, not pseudoarthritis.  (Emphasis added).  For 
example, in an April 30, 1968, service clinical record, an 
examining physician noted that noted that X-ray findings showed 
that a pseudoarthrosis seemed to exist.  Over a year later, in an 
August 19, 1969, service clinical record, the examining physician 
noted that X-rays of the Veteran's lumbar spine indicated, in 
pertinent part, pseudoarthrosis at either the L4-L5 or L5-S1 
levels or at both levels.  The examining physician also wrote 
that the Veteran did not desire re-operation for correction of 
the pseudoarthrosis at that time.  In addition, the August 25, 
1969, Medical Board Report, to which the Veteran made reference 
at his hearing, includes the diagnosis of "arthrodesis, L4-S1, 
lumbar spine, with persistent pseudarthrosis following L4-5 and 
L5-S1 level, severe."  

Pseudarthrosis is defined as a pathologic entity characterized by 
deossification (loss of or removal of bone) of a weight-bearing 
long bone, followed by bending and pathologic fracture, with 
inability to form normal callus leading to existence of the 
"false joint" that gives the condition its name.  See Dorland's 
Illustrated Medical Dictionary 1531 (30th ed. 2003).  However, 
arthritis is defined as inflammation of a joint.  See Dorland's 
Illustrated Medical Dictionary 149 (30th ed. 2003).  There is no 
definition for "pseudoarthritis" found in the medical 
dictionary.

The Board observes that the Veteran underwent a medical 
examination in September 2004 in connection with the claim.  At 
that time, the examining orthopedist, after interview and 
examination of the Veteran and review of the claims folder, found 
that generalized arthritis was not currently diagnosed.  He 
further concluded that, even if it were diagnosed, it would not 
be caused by or a result of the Veteran's service-connected spine 
disability or related surgical operations.  He added that nothing 
like generalized arthritis was actually incurred during the 
Veteran's period of active service or within one year after his 
release.     

However, since the September 2004 medical examination, the 
Veteran has submitted three letters from his treating physician 
at Luke Air Force Base, Dr. R.R., dated in November 2005, January 
2006, and June 2010.  In the November 2005 letter, Dr. R.R. wrote 
that the Veteran was receiving medical treatment for severe 
arthritis.  She later wrote, in both her January 2006 and June 
2010 letters, that the Veteran was diagnosed and treated for 
osteoarthritis and spondylolisthesis of the lumbar spine, L5-S1 
region, and said it was more likely than not that the condition 
could have been aggravated by the spinal surgery underwent by the 
Veteran in 1967 and should be considered service-connected. 

Thus, the letters from Dr. R.R. indicate that the Veteran 
currently suffers from arthritis.  It is also notable that the 
Veteran's recent treatment records show that his active problems 
include the diagnosis of general osteoarthrosis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by 
a claimant includes any diagnosis that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  

In regard to Dr. R.R.'s opinion that the Veteran's claimed 
disorder more likely than not "could have been" aggravated by 
the spinal surgery underwent by the Veteran in 1967, the Board 
notes that such an opinion is not adequate and, therefore, is not 
sufficient to establish the requisite nexus relationship.   
Indeed, the medical opinion is merely speculative by its very 
phraseology.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or may 
not" be related to service is too speculative to establish any 
such relationship); 38 C.F.R. § 3.102 (reasonable doubt does not 
include resort to speculation or remote possibility).  In 
addition, the medical opinion is not based on adequate data, 
because the physician only noted review of treatment records 
since 2002, did not suggest review or adequate knowledge of the 
Veteran's pertinent medical history in service, as it relates to 
the claimed disorder, and offered no rationale in support of the 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (discussing factors for determining probative value of 
medical opinions).  See also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (explaining that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty). 

Nonetheless, in light of the evidence associated with the claims 
folder since the September 2004 medical examination to include 
the letters written by Dr. R.R., the Board finds that another 
medical examination and medical nexus opinion is warranted that 
includes review of the Veteran's claims folder and specifically 
discusses the aforementioned findings in the STRs as well as Dr. 
R.R.'s letters.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Service connection for diabetes mellitus

The Veteran seeks entitlement to service connection for diabetes 
mellitus, on the basis that the severity of his service-connected 
spine disability prevented him from being able to properly 
exercise and thus caused him to develop diabetes.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability. 
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C. § 501 as the supporting authority, and not Allen.  See 71 
Fed. Reg. at 52,744-45.  The present case predates the regulatory 
change.  Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In the present case, the Board notes that Dr. R.R. wrote, in her 
November 2005 letter, that the Veteran's chronic pain due to his 
low back disability, and his major depressive disorder, have 
contributed to his weight gain and obesity due to his inability 
to exercise.  Dr. R.R. further concluded that the Veteran 
developed diabetes mellitus type II associated with obesity.     
 
The Board notes, however, that the Veteran has not been afforded 
with a medical examination or medical nexus opinion in connection 
with his claim for diabetes mellitus.  Thus, in light of the 
foregoing, the Board finds that a remand is necessary.  

III.  Increased rating for residuals of spinal fusion, L4-S1

The Veteran's service-connected low back disability is rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Note (1) under the rating criteria provides that any objective 
neurologic abnormalities associated with the back disability, 
including but not limited to bowel or bladder impairment, must be 
evaluated separately under an appropriate diagnostic code.  

In the present case, the Veteran has not been provided with a VA 
medical examination in connection with his increased rating 
claim.  Instead, it appears that only the Veteran's treatment 
records have been considered in the evaluation of the claim.  

At the June 2010 Travel Board hearing, the Veteran asserted that 
he had neurological manifestations (i.e., foot drop) associated 
with his low back disability.  See hearing transcript, page 10.  
It is observed that VA treatment records list sciatica among the 
Veteran's active problems.  However, the severity and extent of 
any sciatica remains unclear.  It is further observed that the 
Veteran is not currently in receipt of a separate disability 
rating for any neurological impairment involving his low back 
disability.   

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examinations 
and treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone varying 
and distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, consequently, 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Thus, the Board finds that a remand for a contemporaneous medical 
examination to assess the current severity of the Veteran's low 
back disability, to particularly include any associated 
neurological impairment, is required in this case.  38 U.S.C.A. § 
5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

IV.  Service connection for high blood pressure, heart attack 
residuals, and neuropathy, and entitlement to specially adapted 
housing

Because the Veteran claims high blood pressure, heart attack 
residuals, and neuropathy as disorders secondary to his claimed 
diabetes, and because his entitlement to specially adapted 
housing is dependent upon the current severity of the low back 
disability, these issues must also be remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision 
on one issue would have a "significant impact" upon another, 
and that impact in turn could render any appellate review 
meaningless and a waste of judicial resources, the two claims are 
inextricably intertwined). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate medical 
examination of his claimed generalized 
osteoarthritis.  The claims file, to include a 
copy of this Remand, must be made available to and 
reviewed by the examiner in conjunction with the 
examination.  All indicated evaluations, studies, 
and tests deemed necessary by the examiner should 
be accomplished and all findings reported in 
detail. 

a.  Based on review of the claims folder and 
examination of the Veteran, the examiner should 
identify any and all appropriate diagnoses of 
generalized osteoarthritis/arthritis or 
generalized osteoarthrosis/arthrosis which has 
been demonstrated by the Veteran since the 
filing of his claim in April 2004, and 
thoroughly explain the basis for his or her 
conclusion.  

b.  The examiner should state whether it is at 
least as likely as not (i.e., to at least a 50-
50 degree of probability) that any identified 
current disorder was caused by, or initially 
manifested during, or aggravated by his active 
military service, to include consideration of 
any symptomatology shown therein or any 
incident therein; OR whether such a 
relationship is unlikely (i.e., less than a 50-
50 probability).

c.  The examiner should provide a thorough 
discussion of the Veteran's medical history 
pertaining to the claimed disorder in the 
examination report and confirm that the claims 
folder has been reviewed.  In doing so, the 
examiner should specifically discuss the 
findings of pseudarthrosis documented in the 
Veteran's STRs and the letters from Dr. R.R. 
dated in November 2005, January 2006, and June 
2010 in the claims folder.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

e.  Note:  The term "aggravated" in this 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability.

f.  If the opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

2.  Schedule the Veteran for appropriate medical 
examination of his claimed diabetes mellitus.  The 
claims file, to include a copy of this Remand, 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  All 
indicated evaluations, studies, and tests deemed 
necessary by the examiner should be accomplished 
and all findings reported in detail. 

a.  Based on review of the claims folder and 
examination of the Veteran, the examiner should 
state whether diabetes mellitus has been 
demonstrated by the Veteran since the filing of 
his claim in April 2004, and thoroughly explain 
the basis for his or her conclusion.  

b.  The examiner should state whether it is at 
least as likely as not (i.e., to at least a 50-
50 degree of probability) that any diabetes 
mellitus was caused or aggravated by the 
Veteran's service-connected low back 
disability, to include consideration of 
inactivity and obesity resulting therefrom, as 
contended by the Veteran; or was otherwise 
caused by, initially manifested during, or 
aggravated by his active military service, to 
include consideration of any symptomatology 
shown therein or any incident therein; OR 
whether such a relationship is unlikely (i.e., 
less than a 50-50 probability).

c.  The examiner should provide a thorough 
discussion of the Veteran's medical history 
pertaining to diabetes mellitus in the 
examination report, to include the November 
2005, January 2006, and June 2010 letters from 
Dr. R.R., and confirm that the claims folder 
has been reviewed.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

e.  Note:  The term "aggravated" in this 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability.

f.  If the opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

3.  Thereafter, schedule the Veteran for an 
appropriate medical examination to determine 
the current level of severity of his low back 
disability.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction with 
the requested examination.  The examiner 
should indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should do the following:  

a.  Identify all current low back 
disorders, to include degenerative disk 
disease and any associated neurological 
impairment, to include radiculopathy.

b.  Upon appropriate physical examination, 
address the extent of back disability 
present as supported by current medical 
findings and the medical record.

c.  Address the Veteran's complaints 
referable to the low back disorder, and 
any other relevant evidence.  If his 
complaints of symptoms or impairments in 
functioning associated with his low back 
disorder are inconsistent with or 
unexplainable by physical findings, the 
examiner should so state, and should 
provide an explanation of any such 
inconsistencies, and should state and 
explain any resulting conclusions as to 
the actual level of pain and level of work 
impairment or functional impairment due to 
low back disability.  Address the extent 
to which disability complained of by the 
Veteran is supportable by the medical 
evidence.

d.  Address the factors discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
38 C.F.R. §§ 4.40, 4.45,as to pain on 
undertaking motion, fatigue, weakness, 
and/or incoordination.  Explain any 
findings of additional limitation of 
motion or limitation of functional use 
with repetitive motion due to any of these 
factors, and reconcile these with other 
pertinent findings.

e.  Note and address any nonorganic 
findings, psychogenic overlay, Waddle 
signs, etc.  Address how these may (or may 
not) be reconciled with your findings upon 
physical examination including ranges of 
motion, pain on motion, and further 
limitations, including the DeLuca factors.  
The examiner is advised, in this regard, 
that recent Court cases have implicitly 
required the Board to directly address the 
credibility of the Veteran, in order to 
weigh the Veteran's symptom complaints in 
the Board's consideration of evidence to 
support disability claims.  Hence, the 
medical support for or against the 
credibility of the Veteran in his 
assertions related to disability must be 
addressed.

f.  Note and explain findings on straight-
leg raising, including any discrepancies 
found between straight-leg raising in the 
inclined and seated positions.  Address 
the relevance of these findings and any 
other findings which may reflect upon 
radiculopathy and/or complained-of 
radiculopathy.  Also address medical 
findings which may support the Veteran's 
complaints.

g.  Discuss what disability and level of 
disability associated with the Veteran's 
low back problems is consistent with the 
objective medical evidence, to include any 
impact on employment/employability.

h.  If the examiner finds neurological impairment 
related to the Veteran's low back disability involving 
his lower extremities, the examiner should 
specifically identify the impairment (i.e., the 
neurological disorder) and describe fully any and all 
related symptomatology.  The examiner must also 
provide an opinion on whether the Veteran demonstrates 
(1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or 
(2) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

i.  The term "loss of use" of a hand or 
foot is defined as that condition where no 
effective function remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below elbow or knee with use of a suitable 
prosthetic appliance.  The determination 
will be made on the basis of the actual 
remaining function, whether the acts of 
grasping, manipulation, etc. in the case 
of the hand, or balance, propulsion, etc., 
in the case of a foot, could be 
accomplished equally well by an amputation 
stump with prosthesis.

Examples which constitute loss of use of a 
foot or hand are extremely unfavorable 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 31/2 in. or more.  Also 
considered as loss of use of a foot is 
complete paralysis of the external 
popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by 
characteristic organic changes, including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve.  
Complete paralysis also encompasses foot 
drop and slight droop of the first 
phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges 
of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of 
the foot and toes.  The phrase "preclude 
locomotion" is defined as the necessity 
for regular and constant use of a 
wheelchair, braces, crutches, or canes as 
a normal mode of locomotion although 
occasional locomotion by other methods may 
be possible. 

j.  If any opinion and supporting 
rationale cannot be provided without 
medically unsound guesswork or judgment 
based upon mere conjecture, clearly 
explain why this is so for each opinion 
not provided for this reason.

i.  Distinguish to the extent possible 
between symptomatology resulting from the 
Veteran's service-connected low back 
disability and any non-service-connected 
disorders which may be found.  Please note 
that the Veteran is shown to be diagnosed 
with diabetic peripheral neuropathy.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
several disorders, so state in the 
examination report.

3.  After any additional notification and/or 
development deemed necessary is undertaken, 
to include consideration as to whether 
medical examination of the disorders claimed 
as secondary to the Veteran's claimed 
diabetes is warranted after the development 
above, the claims should be readjudicated, to 
include consideration as to whether 
extraschedular referral in accordance with 
38 C.F.R. § 3.321(b) is warranted for the 
Veteran's increased rating claim.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


